

Exhibit 10.3


KADANT INC.
NOTICE OF AMENDMENT TO
RESTRICTED STOCK UNIT AWARD AGREEMENTS


1.    This amendment is effective as of September 15, 2014 with respect to the
Restricted Stock Unit Award Agreements granted to the Recipient named below on
the dates specified (the “Agreements”) and has been authorized and approved by
the Compensation Committee of the Board of Directors of Kadant Inc. (the
“Company”).


Recipient:             Thomas M. O’Brien


Performance-based RSU Award Agreement dated:    March 5, 2014
    
Time-based RSU Award Agreement dated:        March 5, 2014
    
Performance-based RSU Award Agreement dated:    March 6, 2013


Performance-based RSU Award Agreement dated:    March 7, 2012


2.    The following paragraph is added to (i) the end of Section 3(a) of the
Performance-based RSU Award Agreements specified above in Section 1 and (ii) the
end of Section 3 of the Time-based RSU Award Agreement specified above in
Section 1:


“Reference is hereby made to the Executive Transition Agreement dated as of
September 15, 2014 by and between you and the Company (the “Executive Transition
Agreement”). Notwithstanding anything to the contrary in this Award Agreement,
any Award Shares that would otherwise vest after March 10, 2015 (if employment
continued) shall be fully vested and result in a distribution of the Award
Shares on March 10, 2016 (the “Distribution Date”) provided that you have
remained an employee of the Company until June 30, 2015 or your termination of
employment otherwise satisfies Section 4.1(e) of the Executive Transition
Agreement (subject in either case to the release conditions contained in the
Executive Transition Agreement).”


3.    By your signature below, you acknowledge receipt of this Notice of
Amendment to the Agreements and agree that this Amendment is attached and made a
part of the Agreements, effective as of the 15th day of September, 2014.
    
RECIPIENT


/s/ Thomas M. O’Brien
Thomas M. O’Brien                

